Moldova (Transnistria), Georgia (South Ossetia) (debate)
The next item is the statements by the Council and the Commission on Moldova (Transnistria) and Georgia (South Ossetia).
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, recent developments in Moldova's geographical and political situation have had an impact on the basic state of the Transnistrian conflict. Ukraine's initiative to resolve the conflict in Transnistria since the Orange Revolution, the involvement of the European Union and the United States in the peace negotiations, and the activities of the EU Border Assistance Mission (EUBAM) have strengthened Moldova's unity. Transnistria has reacted to this by holding a referendum on 17 September. According to the Transnistrian authorities, the referendum resulted in overwhelming support by the people for independence and joining Russia.
The international community, including the European Union, has not recognised this or the earlier referenda in Transnistria. This was expressed clearly in the declaration by the Presidency on behalf of the EU on 18 September, and also in the EU's positions stated at the meeting of the Committee of Ministers of the Council of Europe in September and within the framework of the Organization for Security and Cooperation in Europe in July. In its declaration, the EU condemned the referendum, regarding it as contrary to Moldova's regional integration and its internationally recognised sovereignty. Moreover, the EU openly cast doubt on the idea that the outcome of the Transnistrian referendum actually reflected the will of the people.
The EU has also discussed the referendum with Russia on several occasions. Although the public statements made by Russia have given rise to other interpretations, Russia has assured the Union that it respects Moldova's territorial integrity and has denied supporting the referendum.
The activities of the EUBAM are an example of how the Union can best lend real support to the conflict resolution process in Transnistria and bringing the control of the Moldovan-Ukrainian border closer to European standards in general. Both Moldova and Ukraine have shown gratitude for the transfer of know-how to their border authorities. It is essential for efforts to resolve the conflict that the EUBAM should have helped to steer the supervision of Transnistrian foreign trade in the direction of the Moldovan authorities. This, too, contributes to Moldova's national unity. The decision by Ukraine to start implementing the Ukrainian-Moldovan customs cooperation protocol in March has done much to improve the EUBAM's prospects.
It is the parties themselves which have the key roles in the Transnistrian peace process. The European Union hopes that the parties to the peace process will return to the negotiating table. The EU's chances of making an effective contribution to the process are bolstered by the Union's Special Representative, who participates in resolving the Transnistrian conflict in accordance with agreed EU policy objectives and in close coordination with the OSCE.
The European Neighbourhood Policy Action Plan between the EU and Moldova is the instrument that will enable the Union to lend purposeful, long-term support to Moldova. Ultimately, Moldova's development towards a politically and economically stable state may be the key to resolving the Transnistrian conflict. To achieve this, Moldova must, for example, improve its capacity for administration, extirpate corruption and foster a climate for investment. Moldova must make itself attractive to both foreign investors and Transnistrian businesses. The EU is committed to supporting Moldova in these efforts.
Now I will move on to the other topic of our debate. It has to be said that the European Union is extremely concerned about the tense relations between Russia and Georgia. This crisis is also affecting the situation in the separatist conflict zones in Georgia, South Ossetia and Abkhazia. At the informal summit in Lahti last Friday, President Putin even warned that the situation might escalate into bloodshed. He blamed Georgia for preparing for war. In its conclusions of 17 October, the EU appealed to both Russia and Georgia to do their utmost not only to improve their bilateral relations but also to concentrate their efforts on finding a peaceful settlement to the conflicts. The Union also urged the parties to comply fully with earlier agreements.
The current situation in South Ossetia is tense. On 12 November a referendum will be held in the region for the purpose of consolidating the region's independence. As with the referendum on independence in Transnistria, the European Union does not recognise this referendum. It may increase tension in the region further.
The European Union and the international community are aiding the resolution of the conflicts in Georgia in many ways. Through its observer status, the European Commission has an important role to play in the Joint Control Commission, the conflict resolution mechanism for South Ossetia. On many occasions Georgia has expressed the wish that the EU's role should be further strengthened. It also wants the JCC format to be changed by involving the EU and the United States of America, following the Transnistrian peace process 5+2 model. More recently, Georgia has called for the peace negotiations to be continued bilaterally between Georgia and South Ossetia.
Additionally, Georgia is demanding that the Commonwealth of Independent States peacekeepers, who in practice are all Russians, be replaced with an international operation both in South Ossetia and Abkhazia, with special emphasis on police activity. The view of the Georgian Parliament and Government is that these troops are not fulfilling their mandate and that their continued presence is questionable.
The EU is at present discussing internally the question of strengthening its role, but Georgia may have unrealistic expectations of the Union. The EU is encouraging the Georgian leaders to show restraint. Hasty decisions on the peace processes in South Ossetia and Abkhazia are best avoided, for they might be a risk to the presence of the United Nations and the OSCE in the region. This, in turn, would create a vacuum in the regions. Georgia should undertake not to resort to force.
The EU Member States and the Commission made a significant contribution to the Donor Conference on Economic Rehabilitation for South Ossetia, which was held in Brussels in June. The conference was held on the basis of a needs assessment conducted by the OSCE. A significant international programme on economic rehabilitation will be started in South Ossetia this autumn, using funds collected at the conference.
Russia has an important part to play in both South Ossetia and Abkhazia. Support from Russia is needed in order to achieve results in the peace processes. The latest espionage scandal, however, has acutely exacerbated the already strained relations between Georgia and Russia. The EU has on many occasions sent strong messages to the leaders of the two countries, most recently to President Putin at Lahti, on the importance of normalising relations, and it has also offered its services to help reopen their dialogue.
At the end of October, the EU will discuss internally the progress of its role in the resolution of the conflicts in Georgia. Special Representative Semneby will have an important part to play in maintaining political dialogue between the EU and Georgia. He may also be able to promote the re-establishment of contact between Georgia and Russia. During its visit to Tbilisi on 2 October the EU Troika also stated that the EU is prepared to help Georgia resolve its conflicts by means of the European Neighbourhood Policy. A joint ENP Action Plan between the EU and Georgia has just been drawn up, which the EU-Georgia Cooperation Council will adopt formally at its meeting in Brussels on 14 November. The ENP Action Plan also contains a separate section on the resolution of the conflicts in Georgia.
Member of the Commission. Mr President, since our last debate there have been substantial developments, to which President-in-Office Lehtomäki has just referred.
I visited South Caucasus in early October as a member of the Troika, when the ENP Action Plans with all three countries were finalised. They will now be officially signed and adopted in November. I think that this is a basis for strong operational cooperation.
Before I talk about EU support, I think it is important that we also recall the impact of our relations with Russia. During recent months, we have seen gas price increases for Moldova, import bans on Moldovan and Georgian wines and water, the de facto support given to Transnistria in the referendum, and the strong reaction to Georgia's expulsion of Russian military officers.
These issues were addressed with President Putin in Lahti and I personally raised some of these issues with Foreign Minister Lavrov only a few days ago in Moscow. The forthcoming Foreign Ministers' Permanent Partnership Council on 3 November and the EU-Russia Summit in Helsinki on 24 November will enable further discussions to be held on these issues.
Let me also mention that the OSCE played a very helpful role in refusing to observe and recognise the referendum in Transnistria and also in returning the Russian officers from Georgia to Russia.
I shall now say a few words specifically about Moldova and Transnistria, and then on Georgia. I would also like to highlight the very successful EU Border Assistance Mission, EUBAM, which has played a very important role in introducing a new customs regime between Moldova and Ukraine. This programme was allocated EUR 20 million for two years and over 70 customs officials and border guards were seconded from our Member States. All major Transnistrian companies have now registered in Chisinau and are working under this new regime. Combating customs fraud will thus crucially cut the illicit revenue currently enjoyed by the Transnistrian leadership.
While we are happy that high-level talks between Russia and Moldova have recently resumed, we have been concerned about Russia's support for the Transnistrian leadership. In a recent statement, Minister Lavrov called for 'political recognition of the results' of the referendum in Transnistria, which neither the European Union nor the OSCE recognised. I think this could complicate the task of finding a solution to this conflict.
We are also worried about the insistence by Transnistria and Russia on the need for a so-called transit protocol between Moldova and Transnistria that would recognise the latter as an independent international economic actor. This issue is the stumbling block in the settlement talks which resumed after a silence of more than six months, albeit not in the full 5+2 format, but with only mediators, with each of the two sides separately, in other words 5+1.
This approach is unacceptable, as we have made clear to Russia on several occasions. More than that, developments on the ground, with all major Transnistrian companies now working legally with Chisinau, show that such an approach is increasingly out of touch with reality. We were also worried that the new Ukrainian Government would change track on this issue. I was very pleased when Prime Minister Yanukovich assured me of the ongoing support of the Ukrainian Government. We will continue to stress the importance of Ukrainian cooperation at the forthcoming summit in Helsinki in a few days' time.
Some have pointed to the ongoing discussion on railway issues between Moldova and Ukraine as further proof that Ukraine might abandon its earlier position. The facts, however, do not bear this out. We therefore strongly encourage both sides to find a mutually advantageous solution to this situation as soon as possible.
Our presence on the ground through the EU Border Assistance Mission provides us with an excellent instrument for following the situation and giving advice and assistance to both sides. Let me add that under the new ENP instrument, Moldova will see a substantial increase in our funding. It will also receive a grant under the macro-financial assistance programme to help it address the shocks caused by increased energy prices and the Russian ban on Moldovan wines.
We are highly concerned about the crisis in relations between Georgia and Russia, especially the continuing tensions between the two countries. We are particularly worried by the expulsion of large numbers of Georgians from Russian territory, which appears in direct contradiction to Russia's commitments under the European Convention on Human Rights and to the 1975 Helsinki Final Act. I also raised this issue recently with Mr Lavrov.
Georgia also bears its share of responsibility. During our recent visit to Georgia in the Troika mission, I urged President Saakashvili to display moderation and encouraged him to rebuild trust.
Let me say a final word on South Ossetia. I think it is disappointing that the recent meeting of the Joint Control Commission for South Ossetia was inconclusive. We understand Georgia's wish to renew and review the Joint Control Commission's composition, but existing peace mechanisms should be fully utilised until new ones are in place and the recent Needs Assessment Study and the June 2006 international donors' conference show that there is scope for a constructive dialogue. We are pleased that this rehabilitation programme is continuing despite the crisis.
We have made a significant financial contribution to assist a peaceful settlement, including a EUR 9.5 million economic rehabilitation programme in South Ossetia. Funds for rehabilitation have also been earmarked under the new EC financial assistance programme for the period from 2007 to 2010.
I think the European Union as a whole has a very important role in supporting any peace settlement. But the most immediate need is to get relations between Russia and Georgia back on a normal track, on a diplomatic track. We will certainly continue our efforts to achieve that objective.
on behalf of the PPE-DE Group. - Mr President, tomorrow we shall be voting on the resolution on the Moldovan region of Transnistria. We know that Moldova is the poorest country in Europe. In September a so-called 'referendum' took place in the Moldovan region of Transnistria, aiming at the region's possible unification with the Russian Federation. This referendum and its outcome were not accepted by the international community and the conflict between the separatist authority of Transnistria and the central government of Moldova has largely contributed to the instability of the whole country and its economic and social development.
Earlier this year we also witnessed the failure of negotiations concerning the status of Transnistria in the 5+2 format as the Transnistrian authorities withdrew from these negotiations. We are also aware of the fact that the so-called Russian peacekeepers are still in Transnistria.
In this context, we, the European Parliament, should denounce the so-called referendum in the Transnistrian region, which contradicts the internationally recognised sovereignty and territorial integrity of Moldova and can be seen as provocation, which increases the existing tensions and jeopardises the chances for a peaceful settlement of the problem.
We should also call on Russia to discontinue its support for the Transnistrian regime, which threatens Moldova's territorial integrity, and to fulfil the OSCE Summit decision of 1999 to withdraw its troops and arms from the territory of Moldova.
We especially regret the lack of significant progress in the EU talks on visa facilitation and the readmission agreement with Moldova. The Council and the Commission should speed up the procedure, leading to the conclusion of a visa facilitation agreement with Moldova and ensure its implementation, as the current situation is unfair and discriminatory when Transnistrian citizens holding Russian passports are benefiting from the possibility to travel to the EU more easily than Moldovans.
on behalf of the PSE Group. - (NL) Mr President, we are faced with a number of ongoing, frozen conflicts in the common neighbourhood which the European Union shares with Russia. Unfortunately, it is apparent to us that, years on, we are nowhere nearer resolving them, despite the EU's commitment to a negotiated political solution in a multilateral framework.
We view recent developments in that region with great concern, since a possible escalation cannot be ruled out. On 17 September, there was a referendum in Transnistria on separation from Moldova, while, last week, the tension between Georgia and Russia surrounding the status of South-Ossetia escalated into a diplomatic crisis of the first order. Both events are incompatible with the commitment to finding a political solution to these conflicts within the framework of the OSCE. I think that the EU should hold firm to a plan of negotiations in a multilateral framework whereby the territorial integrity of Moldova and Georgia should be taken as read.
We emphatically condemn unilateral steps, such as organising a referendum or so-called referendum, because we have not seen any evidence of a democratic plebiscite in a free and open environment. The use of threatening political rhetoric back and forth, or the unilateral announcement of sanctions are just as counterproductive. They do not bring us any closer to a solution and counteract the effort which the international community is making to encourage the parties to sing from the same hymn sheet. It has to be clear to all players that a sustainable solution can only be based on a political dialogue, with respect for democracy in the countries and regions involved.
For the European Union, it is a necessary investment to give this process a shot in the arm. The European Union cannot solve these conflicts on its own. As long as we decide in favour of multilateral strategy, we can reasonably expect the other parties involved to move within these boundaries and to adhere to previous agreements, such as in Istanbul in 1999. Moreover, we can expect Russia to exercise a certain degree of caution, since it plays a crucial role in each of these conflicts. The active support Russia is giving the regime in Transnistria and the referenda, as well as the support to the separatist movement in South-Ossetia and Abkhazia do not, unfortunately, fall within this category.
on behalf of the ALDE Group. - (SL) As Deputy Head of the Moldova Delegation, I keep a close eye on developments in this part of the world. The unconstitutional and internationally unrecognised referendum on Transnistrian independence which was recently held in that province was a serious step backwards for all parties concerned.
On 10 October, Transnistria rejected a compromise plan put forward by the OSCE, under the leadership of the Belgian Foreign Minister, Karel de Gucht. The proposed plan envisaged granting the whole of Transnistria a relatively independent or semi-autonomous status within a Moldovan Federation. I personally regret the rejection of this compromise because an opportunity to create peace and stability throughout the whole of this unstable region has been lost. Instead, the deadlock between Transnistria and Moldova will continue to threaten both political and economic stability in this part of Europe.
With the accession of Romania to the European Union in 2007, the borders of the European Union will extend as far as Moldova, so it is in our vital interests to invest the necessary time, energy and commitment in future negotiations.
Finally, I would like to call on the Council and the Commission to bring their political clout to bear on fresh negotiations. Likewise, I call on Tiraspol to sit back down at the negotiating table and put an end to its delaying tactics. At the same time, I also call on Moscow to espouse more progressive policies in settling this dispute, because a more constructive approach on its part would demonstrate that Russia is serious about establishing a responsible and reliable partnership with the European Union.
on behalf of the Verts/ALE Group. - (FR) Mr President, not long ago we were applauding the peaceful revolution in Georgia and encouraging its young leaders to establish true democracy in their country. Today, as we know, Georgia is experiencing difficulties in resolving conflicts with its separatist regions, and the escalating provocations from both sides are certainly not helping to resolve those conflicts peacefully. What is worse, armed intervention could embroil the entire Caucasus, which is something of which we are all conscious. That is why we must strongly urge the Georgian authorities to take a conciliatory approach and to constructively relaunch the peace process in South Ossetia.
However, there are extenuating circumstances in Georgia: its neighbour, Russia, is not playing the conciliation game. For example, when, in Lahti last week, he compared South Ossetia to Kosovo, Mr Putin was adding fuel to the flames in the Caucasus, at the very time when he was expected to re-establish trust by normalising relations with his neighbours in Georgia. Whatever Russia may say, it certainly is involved in this conflict. Did it not issue Russian passports to the Georgian population of South Ossetia? How valid can a referendum be if 80% of the participants were Russian citizens? How neutral can we expect the peace-keeping forces in South Ossetia to be when they are predominantly Russian? I will not even mention the unilateral Russian embargo or the ongoing deportations of Georgians in Russia, which are evidence of a desire to destabilise Georgia.
So, then, the neighbourhood policy and greater cooperation with Russia are, of course, tools for us, but you will forgive me if I cannot share the Council's position on the replacement of the peace-keeping forces. I think, ladies and gentlemen, that we really do need to ask ourselves how the neutrality and impartiality of these forces can be guaranteed. We should perhaps - or should I say, definitely - be prepared to make a contribution, should it prove necessary, to the replacement of the peace-keeping forces.
(The President cut off the speaker)
on behalf of the GUE/NGL Group. - (DE) Mr President, what is required above all else, when the security and stability of a country or region are at issue, is that all the parties concerned, with their various interests, should do nothing that might make the situation worse, and if the Moldovan constitution makes no provision for referendums, it goes without saying that any referendum that actually is carried out cannot be recognised. That much is abundantly clear.
Since Transnistria has always been a part of the Republic of Moldova, it follows that it is absolutely justified to demand of our Russian partners - with whom relations are far from poor - that their troops should be withdrawn from the region.
If we do not want matters to get worse, it naturally follows that we must promote trade - and with trade, change - rather than imposing bans on exports or imports. The Commission and the European Union have taken the line that we insist on the 5+2 negotiations being continued in full, or, indeed, on their resumption, and from this line we must not deviate.
Fair partnership - and I am talking here about ours with Russia - also involves being able to tell one's partner, to their face, with what one is happy and with what one is not. It may well be that, in the past, thinking of certain of the European Union's own interests, we did not always do that with the necessary firmness.
on behalf of the UEN Group. - (PL) Mr President, the European Union we believe in, the European Union of our dreams, the European Union the citizens of Europe want must surely be a Union that defends certain specific values, and does so on the international stage. As a matter of principle, therefore, we must condemn Russia's behaviour towards Georgia in recent weeks. I would like to call on all competent European Union bodies to make statements, take action in this matter and to defend Georgia's independence. I also call on these bodies to stand up for the fundamental principles of international law, such as independence and non-interference in each other's affairs.
We are aware that Russia is inciting separatism in Georgia, but the events of the last two weeks are particularly worrying, as we have noted a tremendous increase in chauvinistic, nationalistic and anti-Georgian statement in Russia. In the last few days, we have learnt that works by Georgian artists exhibited in Moscow are being damaged. The hysterical tirades directed by the Moscow media against Georgians living in Russia mean that they do not feel safe on the territory of the Russian Federation. I call on the European Union, and on this House, to show unequivocal support for an independent, self-governing Georgia, which has every right to feel safe in a united Europe.
(IT) Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party.
The tensions in the southern Caucasus serve only to strengthen the argument for the urgent opening of multilateral negotiations in order to find a solution to the issue of the territories of Abkhazia and South Ossetia. The conciliatory message that the European Union has recently sent to the Russian Federation regarding stepping up relations on various levels is not, and must not be, separate from an invitation to dialogue and to implementing all possible measures to try to resolve the worst crisis of the post-Soviet era without causing casualties.
Mr Putin's statements on the alleged preparation of a Georgian military intervention, as well as the embargo on agricultural products from Georgia and Moldova and the interruption of key services, from transport to banking, cannot fail to affect the Georgian people, whether those who have emigrated to Russia, of whom a large proportion has been undeservedly and forcibly repatriated over the last few days, or those who live in Georgian territory and are often economically dependent on family members who have emigrated. Europe must not confine itself to playing the role of arbiter in this matter.
Mr President, in 1996 I was a member of the Lithuanian delegation to the Parliamentary Assembly of the Council of Europe when Russia made a solemn commitment to withdraw its troops from Moldova in 1997. Therefore, 2007 offers us an opportunity to celebrate the ten-year anniversary of that unfulfilled European commitment by Russia - one of many, of course. That could be a good time to write and publish a big book of Russia's unfulfilled international commitments. That is my first proposal to this House as it strives to obtain new commitments.
Russia's policies in partitioning its smaller neighbours have caused loss and suffering to the people and several nations are still asking us to help. Can we continue to utter empty mantras in the style of the United Nations, while washing our hands of the hordes of refugees expelled from Abkhazia by invading Russians?
It is worth noting here the small note in Security Council Resolution No 1666 of 31 March 2006, on the eventual changes in the mandate of the CIS peacekeeping force in Georgia. In reality, the force is Russian and has little to do with peacekeeping, but is helping in the annexation of a population given en masse the passports of one foreign country before the land is subsequently annexed. If you really want peace in that part of Europe, we need real, possibly European, peacekeepers in South Ossetia and Abkhazia. The alternative should be to rename these current peacekeepers 'criminality keepers'. That is my second proposal to Parliament: to make a choice between real peacekeepers and official 'criminality keepers'.
(DE) Mr President, there are people in Russia - officials in particular - who, if they are listening to us, will get the idea that all we in this House want to do this week is bait the Russian bear. That is not what we want to do, but we do want to make it quite clear to Russia that we should try to resolve the problems that present themselves to us, ranging from energy to the neighbourhood we share, that we should do this together, and that Russia should confirm its commitment to multilateralism.
When criticising America, we are often united when it comes to the unilateralism of that country's actions, but, when a country takes action in its own backyard, it needs to do so multilaterally, and Russia has recently opted for a different approach, and that is absolutely unacceptable.
Firstly, we do, of course, need help from the countries involved. As we said the last time we visited it, we would like to see Georgia sign the commitment to non-violence. It is surely not enough to say 'we want to be able to defend ourselves', for that, of course, is something everyone is entitled to do.
Secondly, we would like to see a definite offer made as regards the reintegration into Georgian society of the people of South Ossetia, and of Abkhazia too, for, while we are committed to the concept of a single, undivided Georgia, we do believe that that has to involve specific things being offered to these sections of its population.
Even so, the main responsibility lies, just as it did before, with Russia. I find it incomprehensible how Russia has still not yet grasped that you do not make friends by supporting small separatist movements, some of which have been infiltrated by criminals, but rather by helping your neighbours to maintain their stability, and that is something that Georgia would surely be equally willing to do.
What we absolutely must reject, though, is the expulsion of Georgians from Russia; Arguing along the lines of 'yes, but they're illegals' has a cynical ring to it. Expelling the Georgians - especially at a time like this, considering the things that have happened - is every bit as inopportune in terms of timing as the energy price rises in Ukraine before the elections and in Belarus after them. It is absolutely indefensible and unacceptable.
on behalf of the ALDE Group. - Mr President, South Ossetia is one of those extremely vexing 'frozen' conflicts, and I remember being occupied with it myself when I, Madam President-in-Office, was sitting exactly where you are sitting now, fully five years ago.
But that frozen conflict is now in danger of becoming a hot conflict. There is an urgent need to calm things down, and my group backs the appeal to both Russia and Georgia to soften their language and their actions. What has been done to Georgian citizens is wholly unacceptable, as is, of course, Russia's decision to cut all communications with Georgia.
That President Putin has warned of the danger of bloodshed in the presence of Mr Vanhanen, President-in-Office of the Council, and Mr Barroso, President of the Commission, must have been deeply embarrassing and is, in any case, totally unacceptable; so is the fact that Russia continues to issue passports to South Ossetians. That Georgia has threatened to resort to violence is also unacceptable.
If the EU is serious about this matter, then it should be prepared to replace the Russian peacekeepers if that becomes necessary. This is no light commitment and it should be weighed up very seriously. But first let us use all the multilateral and European peace mechanisms that are in place.
(DE) Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, speaking as a member of this House's EU/Moldova group, I would like to return to that problem and make it very plain that this conflict is not about minorities. The social system in the Republic of Moldova is open both politically and socially, and characterised by co-existence and tolerance. If conflicts with minorities are advanced as an explanation, then that is done only with the intention of legitimising support for a Stalinist regime, something that is - and I want to impress this on the Russian Government and on President Putin - both politically problematic and highly dubious.
The conflict over Transnistria is a conflict between Russia and the EU. I do not believe that peace will return to the region unless the troops are withdrawn, and so the Commission and the Council must exert much more pressure on the Russian Government to get it to do precisely that. The conflict in Moldova must not be sacrificed for the sake of our dealings with Russia over energy.
(PL) Mr President, the situation in South Ossetia and Transdnistria makes it abundantly clear that Russia has not stopped thinking in terms of spheres of influence. Sixteen years have gone by, but Russia still has not become au fait with the need to respect the territorial integrity and sovereignty of independent countries along its borders. It resorts to trickery, spying, energy blackmail and to handing out Russian passports, in order to weaken Georgia and Moldova, its independent neighbours, and deprive them of parts of their territory. Contrary to our expectations, Russia is not playing a stabilising role in the region. The opposite is actually the case. The more political power Russia wields, the more conflicts, tension and even wars there are. Does all this amount to a policy that is acceptable to the European Union? Is it possible to develop an unconditional strategic partnership with a country that stoops to these methods? I trust that this is not the case, and therefore urge the House to support the joint resolution, together with the amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, and by the Union for Europe of the Nations Group.
(DE) Mr President, the Republic of Moldova would, in nine and a half weeks' time, be becoming a Member State of the European Union, had it not been for the Hitler-Stalin Pact under which it was separated from Romania, and that shows just how close to us this whole business is. Georgia - which is a member of the Council of Europe - fell victim to Russian or Soviet colonialism on two occasions, the first time under the Tsars, and the second in the 1920s, when Soviet troops smothered the nations of the Caucasus at birth.
What we have today is a post-colonial situation in which Russia is unwilling to make restitution for what it did to the region in the days when it was a colonial power or when it was the totalitarian Soviet Union, and is instead engaged in a post-colonial policy of dominating nations and extorting their raw materials from them, which involves it in either exploiting conflicts between nationalities or, to some extent, artificially creating them.
It is for that reason that there is only one response; as Mr Landsbergis said, we have to be prepared to have a structured, peace-keeping presence - be it international or European - wherever in the world conflict arises, whether in Transnistria or Abkhazia, South Ossetia or Chechnya, so that the situation can be brought under international control once and for all.
If Russia has an interest in allowing transparency to prevail, then that is the right solution, but that is not what Russia wants. What Russia wants, now as in the past, is for its policy of dominance to be carried on in the shadows, and that is why I, too, find it regrettable that this report is being held after the summit rather than having been held before it, as we had wanted. What Mr Putin wanted was for the spotlight to be upon him as he nurtured illusions, and, now, in the shadow of the summit, we are sweeping up the pieces.
All I can do is to appeal to the Council and the Commission to at length get round to talking about Russian policy in an unambiguous, frank, and rational way with explicit reference to human rights. Let no bones be made about the fact that that sort of forthright talk is the only language Russia understands. We have here not only enough material for a white paper on Russia's broken promises, as Mr Landsbergis said, but also enough for one on the West's self-deception.
(ET) Ladies and gentlemen, the Transnistria question is largely a question of the European Union's relations with Russia. The problem is in stalemate, but it is in Russia's power to solve it, but if it is to do so, it must implement the promise it made at the OSCE Istanbul summit in 1999; that is, to withdraw its troops from Moldovan territory. This is something it should have done as long ago as 2002.
Good friends must be bold and forthright. In Russia such friends are valued. We here have been fearful and have beaten around the bush. Thus, as of 1 January we will acquire a serious source of instability right beside the European Union.
I would like to reiterate three facts about Transnistria. First of all, the Transnistrian regime does not seek independence, but rather union with Russia, which lies 800 km away. The region has belonged to Moldova and Ukraine, but never to Russia.
Secondly, the inhabitants of Transnistria are not a uniform ethnic group. Most of them are Moldovans, making up 40 percent of the population, with Ukrainians at nearly 28 percent, and the Russian ethnic group occupying third place.
Third, the inhabitants of Transnistria would certainly enjoy more democracy and freedom under the government in Chisinau than they do at present. Chisinau has never persecuted the non-Moldovan population of Transnistria.
Russia will take no action without pressure from us. We should not be afraid of exerting pressure. And our relations with Russia should be a two-way street that is mutually beneficial for both sides. We may need Russian energy, but Russia needs favours from us too, not to mention our European market.
It is time to remind Russia of what we have given, and to demand favours in return. Finally, the 5+2 negotiations must continue at all costs. We have a good resolution, so let us adopt it.
Mr President, in my opinion, among all the reasonable political considerations referred to in the current text, there is one significant omission: the real-life situations of the individuals living in the areas concerned. Those condemning the issue of Russian passports for the residents of these regions would do well to remind themselves of the circumstances under which these people found themselves as citizens or non-citizens of newly independent states formed from the former Soviet republics. These are republics whose borders, in the case of the Caucasus, were arbitrarily drawn by Stalin, or, in the case of Transnistria, were changed under the Molotov-Ribbentrop Pact.
After the dissolution of the federal state, the USSR, no sequential transition period was set out during which people could have resolved issues such as family reunification, citizenship, and so on. These people mostly need Russian passports to travel to Russia, not to the EU, as was claimed.
. - (LV) Ladies and gentlemen, Russia's desire to influence the fate of those of its neighbouring states that have turned to the Western model of development, is apparent both in its intervention in Ukraine's internal affairs and in the case of Moldova and Georgia. The European Union has an interest in finding a peaceful solution to the conflict between Russia and Georgia. To that end, firstly, since CIS peace-keeping forces in South Ossetia are not able to carry out their task, they should be replaced by international peace-keepers. Secondly, Russia ought to refrain from military exercises in the close vicinity of Georgia's territory. Thirdly, there must be an immediate end to violations of the rights of Georgia's citizens, which are beginning to verge on ethnic cleansing, and also the blockade on Georgian goods. Fourthly, respecting the integrity of Georgia's territory, the lawfulness of the issue of Russian passports in Abkhazia and South Ossetia should be reviewed, in order to prevent a repetition of the Transnistria scenario. Finally, both states should refrain from activities and statements which might foster any worsening of relations.
Mr President, as far as the background to this debate is concerned, we need a very strong EU commitment in the form of peacekeeping forces to try to prevent the spread of those dangerous conflicts.
Let us be clear: these quasi-breakaway regions, or frozen conflicts, are being systematically used as leverage by the Russian Government to retain its influence over the post-Soviet neighbourhood. Without the continued presence of Russian troops - as has been stated by my colleague, Mrs Mikko - the conflicts we now have to deal with would probably have disappeared. Part of the problem seems to be fear of the possible spreading of 'Rose revolutions' and fear of genuine democratic change in Russia itself, which is long overdue. We therefore need to react to acts by the Russian Government which defy all norms of international behaviour, such as cutting off communications, economic blockades and launching waves of xenophobia in Russia itself. The EU of 25 should declare such acts absolutely unacceptable, especially by the country currently holding the Presidency of the Council of Europe.
In the European Parliament's resolution we call on Russia finally to accept the new realities that have emerged after the end of the Cold War and to stop thinking and operating in terms of exclusive zones of influence.
(PL) Mr President, I would like to speak about Moldova. Moldova is a country whose problems are due to historical factors, its geopolitical position and its current situation, which has arisen as a result of the balance of power within the country as well as external influences. It should be clearly understood that the problems relating to Moldova's security in its broadest sense, and also to its development, cannot be resolved by Moldova's efforts alone. A joint effort is needed, involving not only Moldova's neighbours, such as Ukraine and Romania, but also vital aid from the European Union and the United States. Of course, Russian goodwill is essential, too. Clearly, the imposition of an embargo on the import of agricultural produce and the problems concerning the energy supply are clearly related to Moldova's positive stance with respect to integration with the European Union. Therefore, we cannot abandon Moldova. Morally, it is entitled to our aid and we can certainly afford to provide it.
(PL) Mr President, I fully support the draft resolution drawn up by the Union for Europe of the Nations Group concerning Transdnistria, which is part of Moldova. I wish to express my admiration for the Georgian nation, which desires to independently decide the direction of its own foreign policy. In this matter, it should and must rely on the solidarity of the Member States of the European Union. The Georgian authorities are rightly demanding that the rights of their small nation be respected by the large Russian nation. However, it would be good, and here I differ somewhat from the previous speakers, if these authorities also turned their attention to upholding the rights of minorities within their own country. I have in mind religious minorities, for example.
Allow me to refer to the recent attacks on Catholics in Tiblisi. There is no other way to describe the assault by 60 individuals on a brand new church built to serve the Assyrian, that is to say, the Chaldean Catholic community. This assault was the work of members of the Orthodox Church, who mostly identify with Russian culture. In another area of Tiblisi, members of the Orthodox Church are putting pressure on the authorities to prevent the opening of a Catholic church.
Sadly, there have been many instances of religious intolerance in Georgia in recent years. The victims have included not only Catholics but also Baptists, Pentecostalists, and Jehovah's Witnesses. I trust the Georgian authorities will take strong action against these acts of violence that are damaging Georgia's reputation on the international scene. I am sure that most political groups in this House will be of a similar opinion.
President-in-Office of the Council. (FI) Mr President, firstly may I say thank you for this wide-ranging debate. We have been talking in this Chamber today since the morning on relations between the European Union and Russia. The sheer scope of these relations is reflected in the fact that now even at this point in the proceedings it is EU-Russia relations that have figured prominently in Members' speeches.
Relations between the European Union and Russia have a valuable feature: these days we are able to discuss everything round the table, including the difficult areas and the commitments made by Russia. The next excellent opportunity for such discussions is in November, when the Permanent Partnership Council meeting of EU and Russian Foreign Ministers is held, and after that at the end of November at the EU-Russia Summit. The summit held between the EU and Ukraine the day after tomorrow in Helsinki will undoubtedly feature talks on these issues.
As I said in my opening speech, Union action on Moldova and Transnistria is specifically intended to aid and firm up Moldovan unity. In this the European Neighbourhood Policy is a crucial instrument. As part of this cooperation we in the Council are expecting a Commission proposal to begin talks on visa flexibility before the end of this year.
Relations between Georgia and Russia were last discussed yesterday on the COPS Committee with reference to the proposals by the Special Representative to find new means of supporting a peaceful solution to this difficult situation in the best possible way. Fortunately, there are encouraging signs that dialogue between Georgia and Russia is to get under way, as the countries' Foreign Ministers intend to meet in Moscow at the beginning of November. That is a very positive start to what will hopefully be the resumption of talks.
The basic principle that the European Union will endeavour to promote a peaceful solution to the crisis between Georgia and Russia and can do so in many ways applies to this crisis in just the same way as it does to many other crises around the world. Unless the parties themselves actually commit to a peaceful solution, however, they cannot be forced to do so from the outside.
Mr President, that was a very interesting discussion on both subjects. I thank Members for their comments, which we shall, of course, take into account as much as we can.
I think Parliament could enhance its efforts and thus complete and complement what we are doing concerning Moldova, with its counterparts in the EU-Moldova Parliamentary Cooperation Committee. We need to continue to encourage Moldova to press on with key reforms on democracy, the rule of law and human rights and to improve the business climate. We must help Moldova to become more attractive for the population, even in Transnistria.
With regard to the question of macro-financial assistance, we have just prepared a package of EUR 45 million that will be allocated to Moldova, because it is highly important that we give them special assistance. Let me say that since 1991 the whole assistance programme has amounted to some EUR 230 million. Our annual assistance budget has increased over the last few years and will increase further under the ENPI.
On visa facilitation for Moldova, we are just working towards the proposals for negotiating directives and also for the readmission agreements. We have encouraged the Member States to set up a joint visa application centre in Chisinau. Once established, this should be an effective facilitation mechanism for Moldovan citizens, who would then no longer need to travel to neighbouring countries to apply for visas.
Let me also say that if there is a possibility of coming up with a mandate at the end of this year, then the visa fee would stay at EUR 35 and not go up to EUR 60, which would be very important for the very poor people of Moldova.
On Georgia, we had a lengthy discussion with Foreign Minister Lavrov. The most important thing is that both sides tone down their public rhetoric as a first step and then both sides try to come up with diplomatic dialogues -again, back to normal. The Georgian leadership must avoid any actions that could heighten tension. That is what we told Mr Saakashvili. With the help of our special representatives and, of course, all of us, we hope that the situation will return to normal.
The debate is closed.
The vote will take place on Thursday at 11.30.